Case 1:21-cv-22492-KMW Document 14 Entered on FLSD Docket 07/15/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  NORWEGIAN CRUISE LINE HOLDINGS
  LTD., a Bermuda Company; NCL
  (BAHAMAS) LTD., d/b/a NORWEGIAN
  CRUISE LINE, a Bermuda Company; SEVEN
  SEAS CRUISES S. DE R.L., d/b/a REGENT
  SEVEN SEAS CRUISES, a Panama Limited
  Liability Company; OCEANIA CRUISES S.
  DE R.L., d/b/a OCEANIA CRUISES, a Panama
  Limited Liability Company;

              Plaintiffs,                              Case No. 1:21-cv-22492-KMW

  v.

  SCOTT A. RIVKEES, M.D., State Surgeon
  General and Head of the Florida Department of
  Health, in his official capacity;

              Defendant.


       PLAINTIFFS’ NOTICE OF COMPLIANCE WITH COURT ORDER [D.E. 12]
                 AND NOTICE OF FILING RETURN OF SERVICE

        Plaintiffs, Norwegian Cruise Line Holdings Ltd., a Bermuda company, NCL (Bahamas)
 Ltd., a Bermuda company (“NCLB”), Oceania Cruises S. de R.L., a Panama limited liability
 company (“Oceania”), and Seven Seas Cruises S. de R.L., a Panama limited liability company
 (“Regent Seven Seas”), by and through the undersigned counsel, provide notice of compliance with
 the Court’s Order dated July 14, 2021 [D.E. 12], and further give notice that the (1) Complaint for
 Declaratory Relief and Preliminary Injunction [D.E. 1], (2) Plaintiffs’ Expedited Motion for a
 Preliminary Injunction [D.E. 3], and (3) Order re Plaintiff’s Motion for Preliminary Injunction [D.E.
 12], were served on Defendant, Scott A. Rivkees, M.D., State Surgeon General and Head of the
 Florida Department of Health, in his official capacity, on July 15, 2021. The Return of Service is
 attached as Exhibit 1.


                                                  1
Case 1:21-cv-22492-KMW Document 14 Entered on FLSD Docket 07/15/2021 Page 2 of 3




 DATED: July 15, 2021           Respectfully submitted,

                               QUINN EMANUEL URQUHART & SULLIVAN LLP


                            By: /s/ John F. O’Sullivan
                               John F. O’Sullivan (Fla. Bar No. 143154)
                               Olga M. Vieira ( Fla. Bar No. 29783)
                               2601 South Bayshore Drive
                               15th Floor
                               Miami, FL 33133
                               (305) 439-5008 & (305) 496-2988
                               olgavieira@quinnemanuel.com
                               johnosullivan@quinnemanuel.com

                               Derek L. Shaffer*
                               Jonathan G. Cooper*
                               1300 I Street NW, 9th Floor
                               Washington, DC 20005
                               (202) 538-8000
                               derekshaffer@quinnemanuel.com
                               jonathancooper@quinnemanuel.com

                               *Applications for admission pro hac vice filed

                               Attorneys for Plaintiffs Norwegian Cruise Line Holdings
                               Ltd., NCL (Bahamas) Ltd., Seven Seas Cruises S. de R.L.
                               and Oceania Cruises S. de R.L.




                                        2
Case 1:21-cv-22492-KMW Document 14 Entered on FLSD Docket 07/15/2021 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 15th day of July 2021, the foregoing document was

 electronically filed with the Clerk of Court using CM/ECF. I also certify that the foregoing

 document is being served this day on the party identified below, either via transmission of Notice

 of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

 or parties who are not authorized to receive electronic Notices of Electronic Filing.


 VIA EMAIL & U.S. MAIL

 Dr. Scott Rivkees, in his official capacity as State Surgeon
 General, Florida Department of Health
 4052 Bald Cypress Way
 Tallahassee, FL 32399
 health@flhealth.gov
 Telephone: (850) 245-4444


 Defendant

                                                      By: /s/ John F. O’Sullivan
                                                      John F. O’Sullivan
                                                      Fla. Bar No. 143154
                                                      johnosullivan@quinnemanuel.com




                                                  3
